United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1479
                                    ___________

Cheri LaBlanche,                      *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
University of Iowa, College of        * Southern District of Iowa.
Medicine; Board of Regents; Medical   *
Council and Executive Committee,      *     [UNPUBLISHED]
                                      *
             Appellees.               *
                                 ___________

                          Submitted: January 3, 2001
                              Filed: January 10, 2001
                                  ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Cheri LaBlanche--an African-American woman and former student at the
University of Iowa College of Medicine (College)--filed suit against the College and
its Board of Regents, alleging she was wrongfully dismissed from its medical program,
in violation of Title VI of the Civil Rights Act of 1964 and the Iowa Civil Rights Act.
The district court1 granted summary judgment in favor of appellees and LaBlanche
appeals. We affirm.

       Specifically, we agree with the district court that LaBlanche failed to offer any
evidence the College’s legitimate, nondiscriminatory reason for LaBlanche’s dismissal,
failing grades, was a pretext for discrimination. See Fed. R. Civ. P. 56(e); McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973); Fuller v. Rayburn, 161 F.3d
516, 518 (8th Cir. 1998); Montgomery v. John Deere & Co., 169 F.3d 556, 558 n.3
(8th Cir. 1999) (discrimination claims under Iowa Civil Rights Act analyzed in same
manner as federal law counterparts).

        LaBlanche also argues the court violated her right to court-appointed counsel,
but she was not entitled to appointment of counsel; and in any event, the court
repeatedly tried to appoint counsel but LaBlanche failed to cooperate with any of them.
See Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998) (pro se litigant has no
statutory or constitutional right to have counsel appointed in civil case). Finally, we do
not review LaBlanche’s argument that the College denied her due process, as she raises
this issue for the first time on appeal. See Tarsney v. O’Keefe, 225 F.3d 929, 939 (8th
Cir. 2000).

      Accordingly, we affirm. See 8th Cir. R. 47B.




      1
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-